Case 1:20-cv-00758-RLY-MJD Document 1 Filed 03/09/20 Page 1 of 6 PagelD #: 1

INSD Pro Se Civil Generic Complaint (unrelated to imprisonment) 12/19 (Adapted from AO Pro Se 1 (Rev. 12/16) Complaint for a Civil a =e ] )

 

 

 

 

 

 

Us 9
UNITED STATES DISTRICT COURA S. 3 on, kip, Cel
for the ANA AP, on.
toe . OL, S$ Re, Ce
Southern District of Indiana , NOig Na
72
1 +20-cv-0758 RIy -myp
) Case No.
Raj K. Patel ) (to be filled in by the Clerk’s Office)
)
Plaintiffs) )
(Write the full name of each plaintiff who is filing this complaint. Jury Trial: (check [] Yes h<No
If the names of all the plaintiffs cannot fit in the space above, ) ury inial: (check one) 1
please write “see attached”: in the space and attach an additional )
page with the full list of names.) )
. -y- )
)
J Notre Dame Emory University, inc.; Browneburg )
Community School Corp.; ‘eee Sie En \Veronios Foot Marfnez, JD; FBJ.; Barbara J. Fick, JO; Patricia (Patty”) O'Hara, JD;
Somethin einem memes pia earn tert einer )
Patel; Ramesh Patel; Pitas Patel; Shiven. \n Patel; Chief of Staff Mick Mulvanay, National Security Counc: Speaker Nancy Palos )
Defendant(s) )
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please )
write “see attached” in the space and attach an additional page )

with the full list of names.)

COMPLAINT FOR A CIVIL CASE

 

 

NOTICE

Federal Rule of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
electronic court files. Under this rule, papers filed with the court should not contain: an individual’s full social
security number or full birth date, the full name of a person known to be a minor, or a complete financial account
number. A filing may include only: the last four digits of a social security number, the year of an individual’s
birth, a minor’s initials, and the last four digits of a financial account number.

Except as noted in this form, plaintiff need not send exhibits, affidavits, grievances, witness statements,
evidence, or any other materials to the Clerk’s Office with this complaint.

In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in
forma pauperis.

 

 

Page I of 6

 
Case 1:20-cv-00758-RLY-MJD Document 1 Filed 03/09/20 Page 2 of 6 PagelD #: 2

INSD Pro Se Civil Generic Complaint (unrelated to imprisonment) 12/19 (Adapted from AQ Pro Se 1 (Rev. 12/16) Complaint for a Civil Case)

I Basis for Jurisdiction
Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be heard
in federal court: cases involving a federal question and cases involving diversity of citizenship of the parties.
Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties is a federal
question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of another State or
~ nation and the amount at stake is more than $75,000 is a diversity of citizenship case. In a diversity of citizenship
case, no defendant may be a citizen of the same State as any plaintiff. =:

What is the basis for federal court jurisdiction? (check all that apply)
Federal question , [ | Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.

A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that are
at issue in this case.

Tortious wrongtul business interference (various); assault; [invasion of privacy; talse light; 42 U.S.C. 198

Section 802 of the USA PATRIOT Act (Pub. L. No. 107-52); Antiterrorism Act of 1990; 18 USC Ch. 113B;
fiduciary duties; honest services fraud (18 USC § 1346); 1st, 4th, 5th, 14th Amendment (D.P.C.; E.P.C.; F

B. If the Basis for Jurisdiction Is Diversity of Citizenship

1. The Plaintiff(s)

a. If the plaintiff is an individual:

 

 

 

 

The plaintiff, (name)_Raj Kartik Patel __,isa citizen of
the State of (name) Indiana , OR is a citizen of
(foreign nation)
b. If the plaintiff is a corporation, partnership, or other entity:
The plaintiff, (name) , is incorporated under
the laws of the State of (name) _, and has its

 

principal place of business in the State of (name)

Or is incorporated under the laws of (foreign nation)

 

and has its principal place of business in (name)

 

(f more than one plaintiffis named in the complaint, attach an additional page providing the same
information for each additional plaintiff.)

Page2 of 6

 

 
Case 1:20-cv-00758-RLY-MJD Document 1 Filed 03/09/20 Page 3 of 6 PagelD #: 3

INSD Pro Se Civil Generic Compiaint (unrelated to imprisonment) 12/19 (Adapted from AO Pro Se | (Rev. 12/16) Complaint for a Civil Case)

 

2. The Defendant(s)

 

 

a. If the defendant is an individual:
The defendant, (name) , is a citizen of
the State of (name) _, OR isa citizen of
(foreign nation)

 

b. If the defendant is a corporation, partnership, or other entity:

The defendant, (name)

, is incorporated under

 

the laws of the State of (name) , and has its

principal place of business in the State of (name)

Or is incorporated under the laws of (oreign nation)

and has its principal place of business in (name)

(If more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3. The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant owes or the amount at
stake—is more than $75,000, not counting interest and costs of court, because (explain):

- $3 billion various tortious intereference (including false light); severable; treble form

 

- $100 million

 

 

I. The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed.
| Name
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address

Raj Patel

 

501 North Capitol Avenue, Apt. 4126A

 

Indianapolis, Marion

 

Indiana, 46204

 

3174506651

 

raj@rajpatel.live

 

Page 3 of 6

 
Case 1:20-cv-00758-RLY-MJD Document1 Filed 03/09/20 Page 4 of 6 PagelD #: 4

INSD Pro Se Civil Generic Complaint (unrelated to imprisonment) 12/19 (Adapted from AO Pro Se 1 (Rev. 12/16) Complaint for a Civil Case)

 

B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation or other entity. For an individual
defendant, include the person's job or title (if known). Attach additional pages if needed.

Defendant No. 1
Name
Job or Title (ifknown)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (ifknown)

Defendant No. 2
. Name

Job or Title (ifknown)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (/known)

Defendant No. 3
Name
Job or Title (known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (ifknown)

Donald J. Trump

 

President of the United States

 

1600 Pennsyivania Avenue NW

 

Washington

 

D.C. 20500

 

 

 

Michael R. Pence

 

Vice President of the United States

 

1 Observatory Circle, U.S. Naval Observatory

 

Washington

 

D.C.

 

 

 

University of Notre Dame Law School

 

 

1329 Biolchini Hall of Law

 

Notre Dame

 

Indiana, 46556

 

574-631-6626

 

 

Page 4 of 6

 
Case 1:20-cv-00758-RLY-MJD Document1 Filed 03/09/20 Page 5 of 6 PagelD #: 5

INSD Pro Se Civil Generic Complaint (unrelated to imprisonment) 12/19 (Adapted from AO Pro Se 1 (Rev. 12/16) Complaint for a Civil Case)

Ill. Statement of Claim

Write-a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the facts
showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiffs rights, including the
dates and places of that involvement or conduct. If more than one claim is asserted, number each.claim and write’
a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

| have some thing in me which causes my penis, testicles, and scortum to reduce in size, including in length and width of my penis,

 

including in its flaccid and erect state. The named parties and/or their likeness have information about what Is going on. | constantly heard a

 

ringing noise, and | have white, transulcent circular-shaped discuses in the shape of rings fly into me (assault). | also have some

 

static on my bed, which comes and goes (assault). | have been a doctors, but they say that | am fine.
While | am not sure, they might be reducing my height too (assault).

 

 

| am not sure exactly what | am suppose to do. | might be a part of someone's "research project" from a rival

 

school. A lot of my aforementioned claims are embedded or a part of assault.

Based on a conversion | had with Dr. Nair, in 2014, he seemed to imply he either knew what was going on and
can cure me. The named professors seemed to indicate in open class that they know something about this.

| was President of the Student Government Association of Emory University, Inc. and President of the
Student Council at Brownsburg Community School Corporation.

1am calling it assault through tech-psychology (including blue light) or a bio hack. | have seen the translucent
white rings deliver from my television. My grandmother seems to be able to call her. She might be a "witch."

| do not know if this is an attempt to define my sexuality, but | have certainly been made to gain fat mass.

| heard a voice say that "I need to go ask for some E or Yi." Maybe it's foreign television or force.

| believe the Gaurntee Clause applies applies to chartered entities and their student governments and when
state actors are not engaging in this harsshment, but private thrid parties. | didn't sign up for a “game.”

If | need the electric chair to cure my problem, then | am happy to do so.

See generally (Patel v. Trump, et. al., 1:2020cv00454); (Patel v. Emory University, et. al, 1:2018cv03442)
(Patel v. F.B.I., 1:2018cv03443) (Patel v. F.B.I., 1:18-cv-03442).

 

 

 

 

 

 

 

 

 

 

Iv. Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include the
amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
punitive money damages.

- $900 Million to $3 billion lost oppurtunity,

- Earned damages, compensatory, and punitive, or

- Settlement

- Other

 

 

Page 5 of 6
Case 1:20-cv-00758-RLY-MJD Document1 Filed 03/09/20 Page 6 of 6 PagelD #: 6

INSD Pro Se Civil Generic Complaint (unrelated to imprisonment) 12/19 (Adapted from AO Pro Se 1 (Rev. 12/16) Complaint for a Civil Case)

Y.

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or bya
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11. :

T agree to provide the Clerk’s Office with any changes to my address where case-related papers may be served.
I understand that my failure to keep a current address on file with the Clerk’s Office may result in the dismissal
of my case.

Date of signing: OB 49/2020

Signature of Plaintiff — (VUAA K ro.

~ Raj K. Patel ’

 

Page 6 of 6

 
